          Case 3:16-md-02741-VC Document 5240 Filed 08/22/19 Page 1 of 3

     W. Wylie Blair, Esq.
 1   ONDER LAW, LLC
 2   110 E. Lockwood
     St. Louis, MO 63119
 3   Tel: (314) 963-9000
     Fax: (314) 963-1700
 4   blair@onderlaw.com
 5   Attorney for Plaintiffs
 6
                                       UNITED STATES DISTRICT COURT
 7                                  NORTHERN DISTRICT OF CALIFORNIA
 8                                           SAN FRANCISCO DIVISION
 9

10   IN RE: ROUNDUP PRODUCTS LIABILITY                           MDL No. 2741
     LITIGATION
11                                                               Case No. 3:19-cv-5246

12
            This document relates to:
13

14   STAN GERLACH,
                               Plaintiff,
15
            v.
16
     MONSANTO COMPANY, ET AL
17
                   Defendant.
18

19
                                        SHORT FORM COMPLAINT
20
            Pursuant to Pretrial Order (PTO) No. 156, in which the parties were ordered to sever the
21

22   plaintiffs in the case captioned Fredrick Smith, et al. v. Monsanto Company, et al, originally filed

23   in the Circuit Court of the City of St. Louis, State of Missouri, into individual short form

24   complaints for pre-trial work up purposes, Plaintiff Stan Gerlach provides the following allegations
25
     required by the Court in PTO No. 155:
26
            1.      This case is brought on behalf of Plaintiff Stan Gerlach.
27
            2.      This case is brought against Defendants Monsanto Company, Osborn & Barr
28


                                                      1
                                            SHORT FORM COMPLAINT
     Case 3:16-md-02741-VC Document 5240 Filed 08/22/19 Page 2 of 3

               Communications, Inc. and Osborn & Barr Holdings, Inc. (Defendants).
 1

 2          3. Plaintiff first filed his case against the Defendants in the Circuit Court of the City

 3             of St. Louis, State of Missouri. Defendants removed the case to the U.S. District

 4             Court for the Eastern District of Missouri.
 5          4. Plaintiff incorporates by reference, as if fully alleged herein, the allegations
 6
               contained in Fredrick Smith, et al. v. Monsanto Company, et al Case No. 1722-cc-
 7
               00795.
 8
      5.       Plaintiff resided in Steeleville, IL at the time of filing the original complaint against
 9

10             the Defendants.

11    6.       Plaintiff currently resides in Steeleville, Illinois.

12    7.       Plaintiff resided in Steeleville, Illinois at the time of his diagnosis of Non-Hodgkin
13
               lymphoma (NHL).
14
      8.       Plaintiff received medical treatment for his NHL in Missouri.
15
      9.       Jurisdiction is proper based on diversity under 28 U.S.C. § 1332 because Plaintiff
16
               is a citizen of Illinois, a different state than the Defendants’ states of citizenship,
17

18             and the aggregate amount in controversy exceeds $75,000, exclusive of interest and

19             costs.
20    10.      Plaintiff alleges injury from his exposure to Defendants’ Roundup products.
21
      11.      Plaintiff was exposed to Defendants’ Roundup products from approximately 1994
22
               to 2016. From approximately 1994 to 2016, Plaintiff used Roundup® as needed to
23
               kill weeds in residential projects. Plaintiff sprayed Roundup® monthly.
24

25    12.      Plaintiff used Defendants’ Roundup® products in Steeleville, IL.

26    13.      Plaintiff was first diagnosed with NHL in June 2010.

27    14.      Plaintiff brings claims against Defendants under the following theories of liability:
28             Strict Liability (Design Defect); Strict Liability (Failure to Warn); Negligence;


                                             2
                                   SHORT FORM COMPLAINT
          Case 3:16-md-02741-VC Document 5240 Filed 08/22/19 Page 3 of 3

                    Fraud, Misrepresentation and Suppression; Violation of the Consumer Fraud Acts;
 1

 2                  Breach of Express Warranty and Breach of Implied Warranties.

 3

 4
            Dated: August 22nd, 2019              ONDER LAW, LLC
 5
                                                  By: /s/ W. Wylie Blair
 6
                                                  W. Wylie Blair
 7                                                110 E. Lockwood
 8                                                St. Louis, MO 63119
                                                  Tel: (314) 963-9000
 9                                                Fax: (314) 963-1700
                                                  blair@onderlaw.com
10

11

12

13

14

15

16

17

18

19
                                     CERTIFICATE OF SERVICE
20

21
                    I, W. Wylie Blair, hereby certify that, on August 22nd, 2019, I electronically filed
22   the foregoing with the Clerk for the United States District Court Northern District of California
     San Francisco Division using the CM/ECF system, which shall send electronic notification to
23   counsel of record.

24

25                                                /s/ W. Wylie Blair

26

27

28


                                                3
                                      SHORT FORM COMPLAINT
